As filed with the Securities and Exchange Commission on January 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Equity Funds 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. NOVEMBER 30, 2010 Schedule of InvestmentsEmerging Markets Equity Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (87.3%) Australia (0.8%) Centamin Egypt * Brazil (7.1%) BM&FBOVESPA SA Brasil Insurance Participacoes E Administracao * Cielo SA ñ 11 Cielo SA Diagnosticos da America PDG Realty Empreendimentos E Participacoes Porto Seguro TOTVS SA Canada (3.2%) Bankers Petroleum * Eldorado Gold Pacific Rubiales Energy * Chile (1.2%) Sociedad Quimica y Minera de Chile ADR, B Shares China (17.9%) Bank of China, H Shares China Automation Group China Green Holdings China Information Technology * China Liansu Group Holdings * China Mobile China Shineway Pharmaceutical Group China South Locomotive & Rolling Stock, H Shares China Vanke, B Shares CNOOC Ltd. First Tractor, H Shares GOME Electrical Appliances Holdings * Kingdee International Software Group Minth Group Travelsky Technology, H Shares Weichai Power, H Shares Yingde Gases Group ñ* 4 Yingde Gases Group * Zijin Mining Group,H Shares India (7.9%) Andhra Bank Bank of Baroda BEML Ltd. Cairn India * DEN Networks * Eicher Motors Escorts Ltd. Ess Dee Aluminium Exide Industries Gujarat State Petronet Sun TV Network United Phosphorus Indonesia (2.9%) PT Adaro Energy Tbk 92 PT Global Mediacom Tbk PT United Tractors Tbk Israel (2.1%) Israel Chemicals Teva Pharmaceutical Industries ADR Korea (9.8%) Busan Bank Dongbu Insurance Hyundai Mobis KT Corp. ADR LG Chem LG Innotek Samsung Electronics Taewoong Co. Luxembourg (0.6%) Millicom International Cellular Malaysia (2.7%) Axiata Group * Top Glove Mexico (1.2%) Genomma Lab Internacional Class B * Nigeria (0.9%) Guaranty Trust Bank Philippines (2.5%) Energy Development International Container Terminal Services Russia (5.2%) LUKOIL ADR Magnit GDR Pharmstandard GDR * Sberbank GDR South Africa (6.2%) Aspen Pharmacare Holdings BHP Billiton MTN Group Naspers Ltd., N Shares Raubex Group Shoprite Holdings Tiger Brands Sweden (0.6%) Oriflame Cosmetics SDR Taiwan, Province Of China (7.9%) E Ink Holdings * Hung Poo Real Estate Development Powertech Technology Simplo Technology Taiwan Semiconductor Manufacturing TXC Corp. WPG Holdings Young Fast Optoelectronics Thailand (1.6%) Bangkok Bank Public Thanachart Capital PCL Turkey (2.3%) Sinpas Gayrimenkul Yatirim Ortakligi * Turkiye Garanti Bankasi United Kingdom (2.7%) Afren PLC * Antofagasta PLC Tullow Oil Total Common Stocks (Cost $27,939) Preferred Stocks (7.7%) Brazil (7.7%) Banco Do Estado do Rio Grande do Sul Class B Companhia de Bebidas das Americas ADR Petroleo Brasileiro ADR Randon Participacoes Refinaria de Petroleo Ipiranga Ñ*^^ 0 Vale SA ADR Total Preferred Stocks (Cost $2,426) Rights (0.1%) China (0.1%) Bank Of China * (Cost $0) 18 Short-Term Investments (6.6%) State Street Institutional Liquid Reserves Fund Institutional Class Total Investments## (101.7%) (Cost $32,672) Liabilities, less cash, receivables and other assets [(1.7%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY Emerging Markets Equity Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks $ 11.0% Oil, Gas & Consumable Fuels 9.4% Machinery 7.9% Metals & Mining 6.6% Wireless Telecommunication Services 5.3% Chemicals 5.2% Semiconductors & Semiconductor Equipment 4.5% Pharmaceuticals 4.5% Electronic Equipment, Instruments & Components 4.5% Auto Components 3.7% Media 3.4% Insurance 2.4% IT Services 2.3% Software 2.2% Transportation Infrastructure 1.7% Food & Staples Retailing 1.7% Food Products 1.6% Health Care Providers & Services 1.6% Computers & Peripherals 1.5% Diversified Telecommunication Services 1.5% Real Estate Management & Development 1.4% Health Care Equipment & Supplies 1.2% Specialty Retail 1.1% Defense 1.0% Household Durables 1.0% Construction & Engineering 1.0% Consumer Finance 1.0% Beverages 0.9% Building Products 0.8% Real Estate Investment Trusts 0.8% Independent Power Producers & Energy Traders 0.8% Gas Utilities 0.6% Personal Products 0.6% Containers & Packaging 0.4% Short-Term Investments and Other Assets-Net 4.9% $ 100.0% NOVEMBER 30, 2010 Schedule of InvestmentsEquity Income Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (72.6%) Air Freight & Logistics (1.6%) United Parcel Service Class B ØØ Beverages (1.5%) Foster`s Group Capital Markets (2.7%) Apollo Investment BlackRock, Inc. Diversified Financial Services (0.1%) Warsaw Stock Exchange * Diversified Telecommunication Services (1.3%) Chunghwa Telecom Electric Utilities (3.8%) Exelon Corp. Northeast Utilities Progress Energy Food Products (1.3%) Unilever NV Gas Utilities (1.5%) New Jersey Resources Machinery (0.6%) AG Growth International Media (1.2%) World Wrestling Entertainment Class A Metals & Mining (3.2%) Franco-Nevada Corp. Royal Gold ‡‡ Multi-Utilities (8.2%) Alliant Energy CenterPoint Energy NSTAR PG&E Corp. ‡‡ TECO Energy Wisconsin Energy Xcel Energy Oil, Gas & Consumable Fuels (15.3%) ARC Energy Trust Bonavista Energy Trust Canadian Oil Sands Trust Cenovus Energy CNOOC Ltd. ADR ‡‡ Crescent Point Energy Enbridge Energy Management * General Maritime Kinder Morgan Management * Knightsbridge Tankers ‡‡ Spectra Energy Total SA ADR Paper & Forest Products (1.2%) Weyerhaeuser Co. Pharmaceuticals (2.6%) Johnson & Johnson Sanofi-Aventis ADR Real Estate Investment Trusts (12.7%) AMB Property ØØ American Campus Communities Ascendas Real Estate Investment Trust AvalonBay Communities ‡‡ Digital Realty Trust ‡‡ Duke Realty GZI REIT Lippo-Mapletree Indonesia Retail Trust Mapletree Logistic Trust Nationwide Health Properties Rayonier Inc. ‡‡ Real Estate Management & Development (1.1%) Campus Crest Communities * Road & Rail (1.5%) Norfolk Southern ‡‡ Semiconductors & Semiconductor Equipment (1.5%) Microchip Technology Software (1.2%) Nintendo ADR Thrifts & Mortgage Finance (1.4%) New York Community Bancorp Tobacco (1.2%) Philip Morris International ‡‡ Transportation Infrastructure (1.4%) Singapore Airport Terminal Services Water Utilities (1.4%) Aqua America Wireless Telecommunication Services (3.1%) China Mobile ADR Philippine Long Distance TelephoneADR Taiwan Mobile Total Common Stocks (Cost $372,448) Convertible Preferred Stocks (1.3%) Bunge Ltd. Vale Capital II Total Convertible Preferred Stocks (Cost $6,546) Principal Amount Convertible Bonds (16.1%) Affiliated Managers Group, Inc., Senior Unsecured Notes, 3.95%, due 8/15/38 Bill Barrett Corp., Senior Unsecured Notes, 5.00%, due 3/15/28 Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Covanta Holding Corp., Senior Unsecured Notes, 1.00%, due 2/1/27 Equinix, Inc., Subordinated Notes, 3.00%, due 10/15/14 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%/0.00%, due 12/15/37 a Host Hotels & Resorts L.P., Guaranteed Notes, 2.63%, due 4/15/27 ñ Iconix Brand Group, Inc., Senior Subordinated Notes, 1.88%, due 6/30/12 Integra Lifesciences Holdings Corp., Guaranteed Notes, 2.38%, due 6/1/12 ñ James River Coal Co., Senior Unsecured Notes, 4.50%, due 12/1/15 ñ Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 Lions Gate Entertainment Corp., Guaranteed Notes, 2.94%, due 10/15/24 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 PDL BioPharma, Inc., Senior Unsecured Notes, 2.00%, due 2/15/12 SM Energy Co., Senior Unsecured Notes, 3.50%, due 4/1/27 Trinidad Energy Services Income Trust, Subordinated Notes, 7.75%, due 7/31/12 Wright Medical Group, Inc., Senior Unsecured Notes, 2.63%, due 12/1/14 Total Convertible Bonds (Cost $86,146) Short-Term Investments (6.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $37,884) Total Investments## (96.9%) (Cost $503,024) Cash, receivables and other assets, less liabilities‡‡ (3.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsFocus Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (98.7%) Aerospace & Defense (3.2%) Honeywell International Rockwell Collins 18,119 Biotechnology (7.5%) Amgen Inc. * Gilead Sciences * 41,960 Capital Markets (6.3%) BlackRock, Inc. Goldman Sachs Group State Street 35,394 Chemicals (2.3%) Air Products & Chemicals Commercial Services & Supplies (2.4%) Covanta Holding Computers & Peripherals (5.3%) Apple, Inc. * Hewlett-Packard 29,929 Containers & Packaging (0.3%) Crown Holdings * Diversified Financial Services (3.7%) J.P. Morgan Chase Electric Utilities (1.2%) NextEra Energy Electronic Equipment, Instruments & Components (1.8%) Corning Inc. Energy Equipment & Services (2.0%) McDermott International * Schlumberger Ltd. 11,501 Food & Staples Retailing (2.2%) Wal-Mart Stores Health Care Equipment & Supplies (4.0%) Covidien PLC Health Care Providers & Services (1.3%) Express Scripts * Household Products (0.6%) Colgate-Palmolive Industrial Conglomerates (0.6%) 3M Co. Insurance (6.6%) Prudential Financial Reinsurance Group of America Travelers Cos. 36,891 Internet Software & Services (3.1%) Yahoo! Inc. * IT Services (2.3%) IBM Leisure Equipment & Products (1.1%) Mattel Inc. * Machinery (5.2%) Deere & Co. Ingersoll-Rand PLC 29,228 Media (5.1%) Comcast Corp. Class A Special Omnicom Group 28,918 Multiline Retail (3.8%) Target Corp. Oil, Gas & Consumable Fuels (11.4%) Denbury Resources * Occidental Petroleum Range Resources 64,190 Pharmaceuticals (4.3%) Pfizer Inc. Semiconductors & Semiconductor Equipment (0.7%) Silicon Laboratories * Software (5.8%) Activision Blizzard Microsoft Corp. 32,476 Specialty Retail (1.3%) Chico's FAS Tobacco (3.3%) Philip Morris International Total Common Stocks (Cost $509,315) Short-Term Investments (1.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,647) Total Investments## (99.9%) (Cost $515,962) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsGenesis Fund (UNAUDITED) Number of Shares Value† ($000’s) Common Stocks (95.1%) Aerospace & Defense (1.3%) Alliant Techsystems * American Science & Engineering Air Freight & Logistics (0.5%) Forward Air ^ Auto Components (0.7%) Gentex Corp. Beverages (0.8%) Boston Beer Class A *^ Capital Markets (1.0%) Eaton Vance Greenhill & Co. Waddell & Reed Financial Class A Chemicals (2.1%) Balchem Corp. Intrepid Potash * RPM International Sensient Technologies Commercial Banks (3.3%) Bank of Hawaii BOK Financial Cullen/Frost Bankers First Financial Bankshares Westamerica Bancorp ^ Commercial Services & Supplies (4.5%) Copart, Inc. * Healthcare Services Group^ Ritchie Bros. Auctioneers Rollins, Inc. United Stationers * Construction & Engineering (0.5%) Layne Christensen *^ Containers & Packaging (3.3%) AptarGroup Inc. ^ Silgan Holdings Diversified Consumer Services (2.1%) Capella Education * Hillenbrand, Inc. Matthews International Class A ^ Strayer Education Diversified Financial Services (0.2%) Pico Holdings * Electronic Equipment, Instruments & Components (1.2%) Trimble Navigation * Energy Equipment & Services (5.0%) CARBO Ceramics ^ Lufkin Industries ^ Natural Gas Services Group* Oceaneering International*^ Pason Systems Food & Staples Retailing (1.6%) Ruddick Corp. ^ Food Products (1.5%) Flowers Foods J & JSnack Foods ^ Lancaster Colony Gas Utilities (2.4%) New Jersey Resources ^ Northwest Natural Gas South Jersey Industries WGL Holdings Health Care Equipment & Supplies (7.5%) Abaxis, Inc. * American Medical Systems Holdings *^ DENTSPLY International Haemonetics Corp. *^ IDEXX Laboratories * Immucor Inc. * Meridian Bioscience ^ Sirona Dental Systems * West Pharmaceutical Services Wright Medical Group * Health Care Providers & Services (4.7%) AmSurg Corp. *^ Henry Schein * Landauer, Inc. ^ MWI Veterinary Supply *^ Patterson Companies PSS World Medical * VCA Antech * Health Care Technology (0.7%) Quality Systems Hotels, Restaurants & Leisure (0.2%) Brinker International Household Products (2.4%) Church & Dwight ^ Industrial Conglomerates (0.8%) Raven Industries ^ Insurance (4.0%) Brown & Brown Hanover Insurance Group Harleysville Group ^ HCC Insurance Holdings Infinity Property & Casualty RenaissanceRe Holdings RLI Corp. ^ Safety Insurance Group Validus Holdings Internet & Catalog Retail (0.4%) PetMed Express ^ IT Services (1.8%) Forrester Research *^ Jack Henry & Associates ManTech International Class A *^ NCI, Inc. Class A * Leisure Equipment & Products (0.9%) Polaris Industries Life Science Tools & Services (3.9%) Charles River Laboratories International * Dionex Corp. *^ ICON PLC ADR *^ Pharmaceutical Product Development Techne Corp. Machinery (10.4%) AG Growth International ^ Astec Industries * Bucyrus International Chart Industries * CLARCOR Inc. ^ Donaldson Co. Graco Inc. Joy Global Lincoln Electric Holdings Lindsay Corp. ^ Nordson Corp. Toro Co See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsGenesis Fund cont’d (UNAUDITED) Number of Shares Value† ($000’s) Valmont Industries Wabtec Corp. ^ Metals & Mining (4.2%) Alamos Gold Compass Mineral International ^ Major Drilling Group International ^ Mutual Funds (1.2%) SPDR Gold Trust * Office Electronics (0.9%) Zebra Technologies Class A* Oil, Gas & Consumable Fuels (9.1%) Alpha Natural Resources * Brigham Exploration * Cabot Oil & Gas Comstock Resources * Concho Resources * Denbury Resources * Legacy Oil + Gas * Northern Oil and Gas * Petrobank Energy and Resources * Resolute Energy * SM Energy Southwestern Energy * Vermilion Energy Professional Services (0.4%) Exponent, Inc. *^ Semiconductors & Semiconductor Equipment (0.1%) GT Solar International * Software (6.2%) Blackbaud, Inc. ^ FactSet Research Systems MICROS Systems *^ Solera Holdings ^ Specialty Retail (1.4%) Hibbett Sports *^ Leon's Furniture Sally Beauty Holdings * Tractor Supply Thrifts & Mortgage Finance (0.6%) Brookline Bancorp ^ Oritani Financial Trading Companies & Distributors (0.6%) MSC Industrial Direct ClassA Richelieu Hardware Water Utilities (0.7%) American States Water Aqua America Total Common Stocks (Cost $6,339,340) Short-Term Investments (4.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $512,022) Total Investments## (100.0%) (Cost $6,851,362) Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsGuardian Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (97.7%) Beverages (2.4%) Coca-Cola Capital Markets (9.6%) Bank of New York Mellon BlackRock, Inc. Charles Schwab Commercial Services & Supplies (3.0%) Republic Services Electronic Equipment, Instruments & Components (6.0%) Anixter International National Instruments Energy Equipment & Services (6.4%) Cameron International * Schlumberger Ltd. Food & Staples Retailing (2.1%) Costco Wholesale Food Products (2.9%) J.M. Smucker Health Care Equipment & Supplies (8.6%) C.R. Bard Covidien PLC Hospira, Inc. * Household Products (3.0%) Procter & Gamble Industrial Conglomerates (3.4%) 3M Co. Industrial Gases (2.0%) Praxair, Inc. Insurance (5.1%) Markel Corp. * Progressive Corp. Internet Software & Services (3.8%) Yahoo! Inc. * IT Services (4.9%) MasterCard, Inc. Class A SAIC, Inc. * Machinery (4.6%) Danaher Corp. Media (5.5%) Comcast Corp. Class ASpecial Scripps Networks Interactive Class A Oil, Gas & Consumable Fuels (8.1%) BG Group PLC Newfield Exploration * Pharmaceuticals (2.8%) Roche Holding AG Road & Rail (1.5%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.9%) Altera Corp. Texas Instruments Software (1.9%) Intuit Inc. * Trading Companies & Distributors (2.2%) W.W. Grainger Total Common Stocks (Cost $885,813) Short-Term Investments (2.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $29,693) Total Investments## (100.4%) (Cost $915,506) 1,099,756 Liabilities, less cash, receivables and other assets [(0.4%)] (4,215) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsInternational Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (97.6%) Australia (1.4%) Centamin Egypt * Whitehaven Coal Austria (0.7%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.7%) Ageas Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (2.4%) Banco Santander Brasil ADR Porto Seguro TOTVS SA Canada (8.0%) Bankers Petroleum * Corus Entertainment, B Shares Eldorado Gold MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (1.2%) Sociedad Quimica y Minera de Chile ADR, B Shares China (2.3%) Bank of China, H Shares China Liansu Group Holdings * China Vanke, B Shares Denmark (1.8%) Novo Nordisk Class B Trygvesta AS France (5.8%) Alcatel-Lucent * Arkema BNP Paribas CNP Assurances Eutelsat Communications Sodexo Germany (4.9%) Deutsche Boerse Fresenius Medical Care Linde AG SMA Solar Technology Tognum AG Hong Kong (2.3%) China Mobile ADR CNOOC Ltd. Kerry Properties India (0.8%) Bank of Baroda Ireland (0.9%) DCC PLC Israel (0.6%) Teva Pharmaceutical Industries ADR Japan (13.3%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nifco, Inc. Nihon Kohden Nippon Electric Glass NSD Co. Point, Inc. Sankyo Co. Sundrug Co. Korea (3.5%) Hyundai Mobis Samsung Electronics Samsung SDI Netherlands (9.8%) Akzo Nobel Fugro NV Koninklijke Ahold Nutreco Holding Sligro Food Group Ñ TNT NV Unilever NV USG People * Norway (2.1%) DnB NOR Prosafe ASA South Africa (1.1%) MTN Group Sweden (1.5%) Elekta AB, B Shares Svenska Handelsbanken, A Shares Switzerland (8.8%) Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Roche Holding SGS SA Sulzer AG United Kingdom (21.7%) Amlin PLC Antofagasta PLC Avanti Communications Group * Avanti Communications Group ñ* Balfour Beatty BG Group Cairn Energy * Chemring Group Croda International Experian Group Fidessa Group Ñ HSBC Holdings Informa PLC Jazztel PLC * Jazztel PLC ñ* Mitie Group Reed Elsevier Rio Tinto ADR RPS Group Smith & Nephew Subsea 7 * Travis Perkins Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $276,248) Preferred Stocks (0.0%) Brazil (0.0%) Refinaria de Petroleo Ipiranga *Ñ^^ (Cost $8) 11 Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 1 1 China (0.0%) Bank of China * Total Rights (Cost $0) Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 1 Short-Term Investments (2.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $8,034) Total Investments## (100.0%) (Cost $284,290) Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ % Commercial Banks % Oil, Gas & Consumable Fuels % Insurance % Metals & Mining % Wireless Telecommunication Services % Media % Food Products % Food & Staples Retailing % Professional Services % Machinery % Auto Components % Software % Energy Equipment & Services % Pharmaceuticals % Diversified Telecommunication Services % Health Care Equipment & Supplies % Electronic Equipment, Instruments & Components % Commercial Services & Supplies % Aerospace & Defense % Hotels, Restaurants & Leisure % Electrical Equipment % Semiconductors & Semiconductor Equipment % Air Freight & Logistics % Office Electronics % Diversified Financial Services % Real Estate Investment Trusts % Real Estate Management & Development % Industrial Conglomerates % Health Care Providers & Services % Communications Equipment % Building Products % Leisure Equipment & Products % Capital Markets % Internet Software & Services % Beverages % Trading Companies & Distributors % Specialty Retail % Construction & Engineering % Consumer Discretionary 11 % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2010 Schedule of InvestmentsInternational Institutional Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (96.9%) Australia (1.4%) Centamin Egypt * Whitehaven Coal Austria (0.7%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.6%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (2.5%) Banco Santander Brasil ADR Porto Seguro TOTVS SA Canada (7.9%) Bankers Petroleum * Corus Entertainment,B Shares Eldorado Gold MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (1.2%) Sociedad Quimica y Minera de Chile ADR, B Shares China (2.3%) Bank of China, H Shares China Liansu Group Holdings * China Vanke, B Shares Denmark (1.9%) Novo Nordisk Class B Trygvesta AS France (5.7%) Alcatel-Lucent * Arkema BNP Paribas CNP Assurances Eutelsat Communications Sodexo Germany (4.8%) Deutsche Boerse Fresenius Medical Care Linde AG SMA Solar Technology Tognum AG Hong Kong (2.3%) China Mobile ADR CNOOC Ltd. Kerry Properties India (0.7%) Bank of Baroda Ireland (0.9%) DCC PLC Israel (0.6%) Teva Pharmaceutical Industries ADR Japan (13.3%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications KDDI Corp. Kenedix Realty Investment Makita Corp. Nifco, Inc. Nihon Kohden Nippon Electric Glass NSD Co. Point, Inc. Sankyo Co. Sundrug Co. Korea (3.4%) Hyundai Mobis Samsung Electronics Samsung SDI Netherlands (9.7%) Akzo Nobel Fugro NV Koninklijke Ahold Nutreco Holding Sligro Food Group TNT NV Unilever NV USG People * Norway (2.1%) DnB NOR Prosafe ASA South Africa (1.1%) MTN Group Sweden (1.5%) Elekta AB, B Shares Svenska Handelsbanken,A Shares Switzerland (8.7%) Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Roche Holding SGS SA Sulzer AG United Kingdom (21.6%) Amlin PLC Antofagasta PLC Avanti Communications Group * Avanti Communications Group ñ* Balfour Beatty BG Group Cairn Energy * Chemring Group Croda International Experian Group Fidessa Group HSBC Holdings Informa PLC Jazztel PLC * Jazztel PLC ñ* Mitie Group Reed Elsevier Rio Tinto ADR RPS Group Smith & Nephew Subsea 7 * Travis Perkins Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $156,658) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 1 1 China (0.0%) Bank of China * 62 Total Rights (Cost $0) 63 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 1 Short-Term Investments (2.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,092) Total Investments## (99.6%) (Cost $161,750) 186,973 Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Institutional Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 7.1% Commercial Banks 6.2% Oil, Gas & Consumable Fuels 5.9% Metals & Mining 5.5% Insurance 5.5% Wireless Telecommunication Services 5.3% Media 5.1% Food Products 4.8% Food & Staples Retailing 4.5% Professional Services 3.8% Machinery 3.6% Auto Components 3.1% Software 2.9% Energy Equipment & Services 2.8% Pharmaceuticals 2.8% Diversified Telecommunication Services 2.7% Health Care Equipment & Supplies 2.2% Electronic Equipment, Instruments & Components 2.2% Commercial Services & Supplies 1.8% Aerospace & Defense 1.7% Hotels, Restaurants & Leisure 1.5% Electrical Equipment 1.4% Semiconductors & Semiconductor Equipment 1.2% Air Freight & Logistics 1.2% Office Electronics 1.1% Diversified Financial Services 1.1% Real Estate Investment Trusts 1.0% Real Estate Management & Development 1.0% Industrial Conglomerates 0.9% Communications Equipment 0.9% Health Care Providers & Services 0.9% Building Products 0.9% Leisure Equipment & Products 0.9% Capital Markets 0.8% Internet Software & Services 0.7% Beverages 0.6% Trading Companies & Distributors 0.5% Specialty Retail 0.5% Construction & Engineering 0.3% Short-Term Investments and Other Assets-Net 3.1% $ 100.0% NOVEMBER 30, 2010 Schedule of InvestmentsInternational Large Cap Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (96.7%) Australia (1.4%) Centamin Egypt * Whitehaven Coal Austria (0.9%) Vienna Insurance Group Wiener Staedtische Versicherung Belgium (2.1%) Anheuser-Busch InBev Colruyt SA Brazil (2.0%) Banco Santander Brasil ADR Porto Seguro Canada (6.3%) Bankers Petroleum * Cenovus Energy Eldorado Gold Pacific Rubiales Energy * Silver Wheaton * Chile (1.6%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.5%) Bank of China, H Shares China Vanke, B Shares Denmark (2.6%) Novo Nordisk Class B Trygvesta AS France (7.3%) Alcatel-Lucent * BNP Paribas CNP Assurances Eutelsat Communications Schneider Electric Sodexo Germany (8.9%) Brenntag AG * Deutsche Boerse Fresenius Medical Care Linde AG SAP AG ADR Siemens AG Tognum AG Hong Kong (3.0%) China Mobile ADR CNOOC Ltd. Kerry Properties India (0.8%) Bank of Baroda Israel (0.6%) Teva Pharmaceutical Industries ADR Japan (8.9%) Brother Industries Fujitsu Ltd. Jupiter Telecommunications KDDI Corp. Makita Corp. Nippon Electric Glass Sankyo Co. Korea (5.1%) Hyundai Mobis KT Corp. ADR Samsung Electronics Samsung SDI Netherlands (8.0%) Akzo Nobel Fugro NV Koninklijke Ahold TNT NV Unilever NV Norway (1.5%) DnB NOR South Africa (1.3%) MTN Group Sweden (1.8%) Elekta AB, B Shares Svenska Handelsbanken, A Shares Switzerland (10.6%) Credit Suisse Group Givaudan SA Nestle SA Novartis AG Roche Holding SGS SA Sulzer AG United Kingdom (20.5%) Amlin PLC Antofagasta PLC BG Group Cairn Energy * Experian Group HSBC Holdings Informa PLC Reed Elsevier Rio Tinto ADR Sage Group Smith & Nephew Tesco PLC Travis Perkins Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $151,573) Rights (0.0%) Belgium (0.0%) Ageas VVPR Strip * 0 Anheuser-Busch InBev VVPR Strip * 0 0 China (0.0%) Bank of China * 62 Total Rights (Cost $0) 62 Warrants (0.0%) Italy (0.0%) UBI Banca * (Cost $0) 0 Short-Term Investments (3.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,554) Total Investments## (99.9%) (Cost $157,127) 176,364 Cash, receivables and other assets, less liabilities (0.1%) 160 Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Large Cap Fund (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Oil, Gas & Consumable Fuels $ % Commercial Banks % Metals & Mining % Wireless Telecommunication Services % Insurance % Chemicals % Media % Pharmaceuticals % Professional Services % Food Products % Food & Staples Retailing % Electrical Equipment % Machinery % Auto Components % Electronic Equipment, Instruments & Components % Software % Energy Equipment & Services % Industrial Conglomerates % Hotels, Restaurants & Leisure % Trading Companies & Distributors % Air Freight & Logistics % Diversified Financial Services % Health Care Equipment & Supplies % Real Estate Management & Development % Health Care Providers & Services % Leisure Equipment & Products % Communications Equipment % Semiconductors & Semiconductor Equipment % Beverages % Office Electronics % Capital Markets % Diversified Telecommunication % Computers & Peripherals % Short-Term Investments and Other Assets-Net % $ % NOVEMBER 30, 2010 Schedule of InvestmentsIntrinsic Value Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (95.6%) Aerospace & Defense (3.0%) Aerovironment Inc. * Ceradyne, Inc. * Teledyne Technologies * Beverages (2.5%) Constellation Brands * Biotechnology (0.5%) Celera Corp. * Chemicals (0.8%) Cytec Industries Commercial Banks (4.8%) Huntington Bancshares Sterling Bancshares TCF Financial Texas Capital Bancshares * Umpqua Holdings Commercial Services & Supplies (4.2%) Avery Dennison Brink`s Co. Covanta Holding Communications Equipment (7.6%) Arris Group * Brocade Communications * Ciena Corp. * Comverse Technology * Infinera Corp. * SeaChange International * Sierra Wireless * Tekelec * Computers & Peripherals (1.6%) Diebold, Inc. Intermec Inc. * Construction & Engineering (1.8%) Granite Construction KBR, Inc. Consumer Finance (1.6%) SLM Corp. * Containers & Packaging (3.9%) Crown Holdings * Sealed Air Diversified Consumer Services (0.6%) Corinthian Colleges * Electrical Equipment (1.7%) Hubbell Inc., Class B Electronic Equipment, Instruments & Components (2.3%) CTS Corp. Mercury ComputerSystems * MTS Systems Energy Equipment & Services (5.3%) Dresser-Rand Group * Global Industries * ION Geophysical * TETRA Technologies * Health Care Equipment & Supplies (3.4%) Beckman Coulter Cooper Companies Health Care Providers & Services (1.5%) Chemed Corp. Genoptix Inc * Hotels, Restaurants & Leisure (1.2%) Scientific Games * Independent Power Producers & Energy Traders (0.6%) Ormat Technologies Industrial Conglomerates (2.0%) Textron Inc. Internet Software & Services (1.8%) Digital River * Keynote Systems IT Services (6.7%) Broadridge Financial Solutions Convergys Corp. * CoreLogic, Inc. DST Systems Lender Processing Services Life Science Tools & Services (4.5%) Accelrys Inc. * Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International * Machinery (5.0%) ESCO Technologies Manitowoc Co. * Navistar International * Pall Corp. Marine (1.3%) Danaos Corp. * Seaspan Corp. Media (0.8%) Warner Music Group * Metals & Mining (0.8%) Harry Winston Diamond * Multi-Utilities (1.8%) CMS Energy OGE Energy Oil, Gas & Consumable Fuels (1.3%) Southern Union Professional Services (1.1%) FTI Consulting * Road & Rail (1.7%) Ryder System Semiconductors & Semiconductor Equipment (5.5%) Alliance Semiconductor 20 Ikanos Communications * Intersil Corp. MEMC ElectronicMaterials * Ultratech, Inc. * Verigy Ltd. * Zoran Corp. * Software (5.6%) Cadence Design Systems * Fair Isaac TIBCO Software * Verint Systems * Specialty Retail (5.0%) Advance Auto Parts Chico's FAS OfficeMax Inc. * PEP Boys-Manny, Moe & Jack Textiles, Apparel & Luxury Goods (0.8%) Carter's, Inc. * Thrifts & Mortgage Finance (1.0%) First Niagara Financial Group Total Common Stocks (Cost $77,989) Rights (0.0%) Biotechnology (0.0%) Pharmacopeia Drug Discovery CVR *^^ (Cost $0) 0 Short-Term Investments (4.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $4,401) Total Investments## (100.1%) (Cost $82,390) Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (98.0%) Aerospace & Defense (6.8%) Boeing Co. Precision Castparts Rockwell Collins United Technologies Auto Components (1.2%) BorgWarner, Inc. * Beverages (2.9%) Coca-Cola Biotechnology (3.0%) Amgen Inc. * Celgene Corp. * Capital Markets (0.9%) Goldman Sachs Group Chemicals (1.0%) Potash Corp. of Saskatchewan Communications Equipment (4.4%) Cisco Systems * F5 Networks * Juniper Networks * Computers & Peripherals (9.6%) Apple, Inc. * EMC Corp. * NetApp, Inc. * Diversified Financial Services (1.2%) J.P. Morgan Chase Electrical Equipment (1.2%) Emerson Electric Electronic Equipment, Instruments & Components (1.3%) Corning Inc. Energy Equipment & Services (2.8%) Cameron International * Schlumberger Ltd. Food Products (1.4%) Mead Johnson Nutrition Health Care Equipment & Supplies (1.0%) Covidien PLC Health Care Providers & Services (4.2%) Express Scripts * Laboratory Corp. of America Holdings * UnitedHealth Group Hotels, Restaurants & Leisure (5.3%) Ctrip.com International * McDonald's Corp. Starbucks Corp. Household Products (2.6%) Colgate-Palmolive Procter & Gamble Industrial Conglomerates (1.9%) 3M Co. Internet & Catalog Retail (7.5%) Amazon.com * Netflix Inc. * Priceline.com Inc. * IT Services (1.2%) Visa Inc. Machinery (4.6%) Caterpillar Inc. Cummins Inc. Danaher Corp. Metals & Mining (5.6%) Allegheny Technologies Freeport-McMoRan Copper & Gold Multiline Retail (2.6%) Nordstrom, Inc. Target Corp. Oil, Gas & Consumable Fuels (5.5%) Canadian Natural Resources Denbury Resources * EOG Resources Range Resources Southwestern Energy * Pharmaceuticals (1.6%) Allergan, Inc. Semiconductors & Semiconductor Equipment (1.1%) Texas Instruments Software (11.1%) Adobe Systems * Check Point Software Technologies * Citrix Systems * Oracle Corp. Salesforce.com, Inc. * Textiles, Apparel & Luxury Goods (2.3%) Coach, Inc. V.F. Corp. Wireless Telecommunication Services (2.2%) American Tower Class A * Total Common Stocks (Cost $458,727) Short-Term Investments (1.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $10,435) Total Investments## (99.9%) (Cost $469,162) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) $537,937 See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsLarge Cap Value Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (98.4%) Aerospace & Defense (2.9%) Boeing Co. 19 Lockheed Martin 20 39 Beverages (2.6%) Coca-Cola 22 Dr. Pepper Snapple Group 13 35 Biotechnology (4.2%) Amgen Inc. * 37 Gilead Sciences * 20 57 Capital Markets (5.4%) Bank of New York Mellon 14 Goldman Sachs Group 26 State Street 32 72 Chemicals (0.7%) Air Products & Chemicals 9 Commercial Banks (4.4%) PNC Financial Services Group 19 U.S. Bancorp 13 Wells Fargo 27 59 Commercial Services & Supplies (1.3%) Covanta Holding 18 Computers & Peripherals (1.3%) Hewlett-Packard 18 Containers & Packaging (1.1%) Crown Holdings * 15 Diversified Financial Services (6.6%) Bank of America 27 J.P. Morgan Chase 62 89 Diversified Telecommunication Services (3.1%) AT&T Inc. 29 Verizon Communications 12 41 Electric Utilities (3.0%) Entergy Corp. 24 NextEra Energy 17 41 Electronic Equipment, Instruments & Components (0.5%) Corning Inc. 7 Energy Equipment & Services (2.2%) McDermott International * 17 Schlumberger Ltd. 12 29 Food & Staples Retailing (1.6%) Wal-Mart Stores 22 Health Care Equipment & Supplies (2.0%) Covidien PLC 27 Health Care Providers & Services (2.0%) Laboratory Corp. of America Holdings * 11 UnitedHealth Group 15 26 Hotels, Restaurants & Leisure (1.5%) Brinker International 20 Household Products (1.9%) Colgate-Palmolive 95 7 Kimberly-Clark 18 25 Independent Power Producers & Energy Traders (1.4%) NRG Energy * 19 Insurance (7.2%) Everest Re Group 85 7 Lincoln National 9 MetLife, Inc. 27 Reinsurance Group of America 27 Travelers Cos. 27 97 IT Services (1.4%) IBM 19 Leisure Equipment & Products (0.6%) Mattel Inc. * 8 Machinery (4.6%) Deere & Co. 42 Ingersoll-Rand PLC 20 62 Media (4.6%) Comcast Corp. Class A Special 30 Omnicom Group 16 Time Warner 16 62 Multi-Utilities (0.9%) CenterPoint Energy 12 Multiline Retail (2.5%) Macy's, Inc. 15 Target Corp. 19 34 Office Electronics (1.3%) Xerox Corp. 18 Oil, Gas & Consumable Fuels (13.4%) Apache Corp. 13 Cabot Oil & Gas 13 Denbury Resources * 28 Exxon Mobil 45 Occidental Petroleum 54 Range Resources 27 Pharmaceuticals (6.2%) Johnson & Johnson 30 Pfizer Inc. 53 83 Road & Rail (1.6%) Norfolk Southern 22 Software (2.4%) Microsoft Corp. 21 Symantec Corp. * 11 32 Specialty Retail (1.2%) Chico's FAS 16 Tobacco (0.8%) Philip Morris International 11 Total Common Stocks (Cost $1,176) Short-Term Investments (3.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $42) 42 Total Investments## (101.6%) (Cost $1,218) Liabilities, less cash, receivables and other assets [(1.6%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsMid Cap Growth Fund (UNAUDITED) Number of Shares Value† ($000’s) Common Stocks (96.1%) Aerospace & Defense (2.0%) BE Aerospace * HEICO Corp. Precision Castparts 11,064 Air Freight & Logistics (1.3%) C.H. Robinson Worldwide Auto Components (1.2%) BorgWarner, Inc. * Gentex Corp. 6,664 Biotechnology (2.2%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * 11,882 Capital Markets (1.6%) Affiliated Managers Group * SEI Investments 8,644 Chemicals (1.3%) Nalco Holding Sigma-Aldrich 6,752 Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (2.0%) F5 Networks * Juniper Networks * 10,941 Computers & Peripherals (0.9%) NetApp, Inc. * Diversified Consumer Services (0.7%) DeVry, Inc. Strayer Education 3,527 Diversified Financial Services (2.1%) IntercontinentalExchange Inc. * MSCI Inc. Class A * 11,368 Electrical Equipment (3.8%) AMETEK, Inc. Polypore International * Roper Industries Sensata Technologies Holding * 20,254 Electronic Equipment, Instruments & Components (4.6%) Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments Trimble Navigation * 24,915 Energy Equipment & Services (3.8%) Cameron International * CARBO Ceramics Core Laboratories N.V. Oil States International * 20,779 Food & Staples Retailing (0.5%) Fresh Market * Whole Foods Market * 2,859 Food Products (1.2%) Mead Johnson Nutrition Health Care Equipment & Supplies (4.0%) Edwards Lifesciences * Intuitive Surgical * NxStage Medical * ResMed Inc. * Volcano Corp. * 21,685 Health Care Providers & Services (2.8%) Catalyst Health Solutions * Express Scripts * HMS Holdings * 15,133 Health Care Technology (1.7%) Cerner Corp. * Quality Systems 9,243 Hotels, Restaurants & Leisure (2.8%) Hyatt Hotels Class A * Royal Caribbean Cruises * WMS Industries * 15,385 Household Products (0.8%) Church & Dwight Internet Software & Services (1.0%) GSI Commerce * Rackspace Hosting * 5,310 IT Services (2.6%) Cognizant Technology Solutions Class A * Sapient Corp. VeriFone Systems * 14,080 Leisure Equipment & Products (0.9%) Hasbro, Inc. Life Science Tools & Services (0.6%) Illumina, Inc. * Machinery (4.2%) Cummins Inc. Danaher Corp. Donaldson Co. Flowserve Corp. Pall Corp. 22,589 Media (1.9%) Discovery Communications Class A * Scripps Networks Interactive Class A 10,019 Metals & Mining (0.6%) Cliffs Natural Resources Multiline Retail (2.3%) Dollar Tree * Nordstrom, Inc. 12,496 Oil, Gas & Consumable Fuels (3.2%) Concho Resources * Whiting Petroleum * 17,182 Pharmaceuticals (2.6%) Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * 14,201 Professional Services (1.3%) Manpower Inc. Verisk Analytics Class A * 6,948 Real Estate Management & Development (1.1%) Jones Lang LaSalle Road & Rail (0.9%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (4.7%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsMid Cap Growth Fund cont’d (UNAUDITED) Number of Shares Value† ($000’s) Varian Semiconductor Equipment Associates * 25,461 Software (10.1%) Adobe Systems * ANSYS, Inc. * Check Point Software Technologies * Citrix Systems * Informatica Corp. * Intuit Inc. * MICROS Systems * RealD Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings 54,349 Specialty Retail (6.2%) Bed Bath & Beyond * Dick's Sporting Goods * Jo-Ann Stores * O' Reilly Automotive * Ross Stores Urban Outfitters * Williams-Sonoma 33,486 Textiles, Apparel & Luxury Goods (2.0%) Coach, Inc. Phillips-Van Heusen 10,855 Trading Companies & Distributors (2.7%) Fastenal Co. MSC Industrial Direct Class A W.W. Grainger 14,482 Wireless Telecommunication Services (4.1%) American Tower Class A * NII Holdings * SBA Communications Class A * 22,231 Total Common Stocks (Cost $349,606) Short-Term Investments (4.1%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $22,361) Total Investments## (100.2%) (Cost $371,967) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsMulti-Cap Opportunities Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (97.4%) Aerospace & Defense (3.7%) Boeing Co. Beverages (2.6%) PepsiCo, Inc. Capital Markets (5.1%) Charles Schwab Morgan Stanley Chemicals (3.5%) Ecolab Inc. Methanex Corp. Commercial Services & Supplies (3.0%) Covanta Holding Communications Equipment (3.1%) Cisco Systems * Computers & Peripherals (3.2%) Hewlett-Packard Diversified Financial Services (3.4%) J.P. Morgan Chase Electrical Equipment (3.4%) ABB Ltd. ADR Rockwell Automation Energy Equipment & Services (6.6%) Dresser-Rand Group * McDermott International * Schlumberger Ltd. Food Products (1.6%) Kraft Foods Gas Utilities (3.7%) National Fuel Gas Health Care Providers & Services (5.3%) Aetna Inc. Henry Schein * Hotels, Restaurants & Leisure (5.1%) Darden Restaurants McDonald's Corp. Household Products (2.5%) Procter & Gamble Industrial Conglomerates (3.7%) 3M Co. Internet Software & Services (2.8%) eBay Inc. * Leisure Equipment & Products (1.5%) Mattel Inc. * Life Science Tools & Services (3.3%) Thermo Fisher Scientific * Media (5.8%) News Corp. Class A Omnicom Group Mutual Funds (1.3%) S&P 500 Depositary Receipts Oil, Gas & Consumable Fuels (7.6%) Cenovus Energy Golar LNG Range Resources Pharmaceuticals (2.9%) Pfizer Inc. Software (6.4%) Activision Blizzard Microsoft Corp. Specialty Retail (4.6%) Bed Bath & Beyond * J. Crew Group * Textiles, Apparel & Luxury Goods (1.7%) Carter's, Inc. * Total Common Stocks (Cost $58,097) Short-Term Investments (4.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,832) Total Investments## (102.0%) (Cost $60,929) Liabilities, less cash, receivables and other assets [(2.0%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsPartners Fund (UNAUDITED) Number of Shares Value† ($000’s) Common Stocks (98.8%) Aerospace & Defense (2.6%) Boeing Co. Honeywell International 63,569 Automobiles (1.9%) General Motors * Harley-Davidson 45,794 Beverages (0.8%) Coca-Cola Biotechnology (1.0%) Amgen Inc. * Building Products (2.7%) Masco Corp. Owens Corning * 66,933 Capital Markets (5.6%) Goldman Sachs Group Invesco Ltd. Morgan Stanley State Street 136,401 Commercial Banks (4.5%) Fifth Third Bancorp SunTrust Banks Wells Fargo 110,927 Communications Equipment (1.1%) Research In Motion * Computers & Peripherals (1.7%) Hewlett-Packard Construction & Engineering (0.8%) Chicago Bridge & Iron * Consumer Finance (3.0%) American Express Capital One Financial 73,805 Diversified Financial Services (8.7%) Bank of America Citigroup Inc. * J.P. Morgan Chase Moody's Corp. 212,824 Diversified Telecommunication Services (0.7%) Telefonica SA ADR Electric Utilities (0.2%) NV Energy Electrical Equipment (1.6%) ABB Ltd. ADR Energy Equipment & Services (5.2%) Halliburton Co. McDermott International * National Oilwell Varco Weatherford International * 127,844 Food & Staples Retailing (1.1%) CVS Caremark Health Care Equipment & Supplies (3.2%) Covidien PLC Zimmer Holdings * 78,654 Health Care Providers & Services (5.4%) Aetna Inc. AmerisourceBergen Corp. Medco Health Solutions * WellPoint Inc. * 132,075 Household Durables (1.8%) NVR, Inc. * Whirlpool Corp. 44,637 Household Products (1.6%) Energizer Holdings * Independent Power Producers & Energy Traders (0.3%) NRG Energy * Industrial Conglomerates (1.1%) Textron Inc. Insurance (4.5%) Berkshire Hathaway Class B * MetLife, Inc. Principal Financial Group 109,389 IT Services (2.0%) Lender Processing Services Machinery (3.1%) Bucyrus International Ingersoll-Rand PLC Joy Global Terex Corp. * 77,073 Media (2.3%) McGraw-Hill Cos. Metals & Mining (4.7%) Cliffs Natural Resources Freeport-McMoRan Copper & Gold Teck Resources Class B Walter Energy Xstrata PLC 114,062 Multiline Retail (2.8%) J.C. Penney Macy's, Inc. 68,785 Oil, Gas & Consumable Fuels (10.7%) Alpha Natural Resources * Canadian Natural Resources Cenovus Energy EOG Resources Peabody Energy Petroleo Brasileiro ADR Southwestern Energy * Talisman Energy 261,273 Paper & Forest Products (0.3%) International Paper Personal Products (1.5%) Avon Products Pharmaceuticals (3.5%) Pfizer Inc. Shire PLC ADR 85,310 Semiconductors & Semiconductor Equipment (0.9%) Intel Corp. Software (2.5%) Check Point Software Technologies * Oracle Corp. 60,365 Specialty Retail (3.4%) Best Buy Limited Brands Lowe's Cos. 82,147 Total Common Stocks (Cost $1,880,364) Short-Term Investments (1.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $36,801) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsPartners Fund cont’d (UNAUDITED) Value† ($000’s) Total Investments## (100.3%) (Cost $1,917,165) Liabilities, less cash, receivables and other assets [(0.3%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsReal Estate Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (97.0%) Apartments (12.7%) American Campus Communities AvalonBay Communities Camden Property Trust Equity Residential Essex Property Trust Diversified (3.4%) Vornado Realty Trust Health Care (13.9%) HCP, Inc. Health Care REIT Nationwide Health Properties OMEGA Healthcare Investors Ventas, Inc. Hotels, Restaurants & Leisure (3.0%) Starwood Hotels & Resorts Worldwide Industrial (7.3%) AMB Property EastGroup Properties ProLogis Lodging (6.7%) Hersha Hospitality Trust Host Hotels & Resorts LaSalle Hotel Properties Pebblebrook Hotel Trust * Office (9.1%) Alexandria Real Estate Equities Boston Properties Corporate Office Properties Trust SL Green Realty Real Estate Management & Development (5.2%) Brookfield Asset Management Class A Brookfield Properties Forest City Enterprises Class A * Regional Malls (14.0%) General Growth Properties Simon Property Group Taubman Centers Self Storage (6.1%) Extra Space Storage Public Storage Shopping Centers (7.5%) Acadia Realty Trust Developers Diversified Realty Federal Realty Investment Trust Regency Centers Tanger Factory Outlet Centers Specialty (8.1%) Coresite Realty * Digital Realty Trust DuPont Fabros Technology Entertainment Properties Trust Rayonier Inc. Total Common Stocks (Cost $150,830) Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,034) Total Investments## (99.6%) (Cost $155,864) Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsRegency Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (95.7%) Aerospace & Defense (1.8%) Embraer-Empresa Brasileira de Aeronautica ADR Spirit Aerosystems Holdings Class A * Auto Components (1.6%) American Axle & Manufacturing Holdings * Lear Corp. * Automobiles (1.2%) Harley-Davidson Beverages (1.1%) Dr. Pepper Snapple Group Building Products (2.7%) Masco Corp. Owens Corning * Capital Markets (2.1%) Invesco Ltd. Jefferies Group Commercial Banks (6.8%) Comerica Inc. Fifth Third Bancorp First Horizon National * KeyCorp Regions Financial SunTrust Banks Synovus Financial Zions Bancorp Construction & Engineering (1.5%) Chicago Bridge & Iron * Containers & Packaging (1.5%) Temple-Inland Diversified Financial Services (2.3%) Moody's Corp. Electric Utilities (2.8%) DPL Inc. NV Energy Electronic Equipment, Instruments & Components (3.5%) Anixter International Avnet, Inc. * Energy Equipment & Services (5.0%) Complete Production Services * McDermott International * National Oilwell Varco Noble Corp. Oceaneering International * Food Products (0.2%) J. M. Smucker Gas Utilities (1.0%) Questar Corp. Health Care Providers & Services (6.5%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (2.4%) KB HOME Whirlpool Corp. Household Products (1.7%) Energizer Holdings * Independent Power Producers & Energy Traders (0.9%) NRG Energy * Insurance (8.8%) Assurant, Inc. Fidelity National Financial Class A Lincoln National PartnerRe Ltd. Principal Financial Group StanCorp Financial Group W. R. Berkley IT Services (2.1%) Lender Processing Services Machinery (7.4%) AGCO Corp. * Bucyrus International Ingersoll-Rand PLC Terex Corp. * WABCO Holdings * Media (2.4%) Cablevision Systems McGraw-Hill Cos. Metals & Mining (3.0%) Cliffs Natural Resources Teck Resources Class B Multi-Utilities (4.8%) Alliant Energy CenterPoint Energy CMS Energy DTE Energy OGE Energy Multiline Retail (3.2%) J.C. Penney Macy's, Inc. Oil, Gas & Consumable Fuels (8.3%) Cabot Oil & Gas Denbury Resources * Newfield Exploration * Noble Energy Ship Finance International Southwestern Energy * Whiting Petroleum * Pharmaceuticals (1.4%) Shire PLC ADR Real Estate Investment Trusts (4.1%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. Vornado Realty Trust Semiconductors & Semiconductor Equipment (1.2%) Lam Research * ON Semiconductor * Specialty Retail (2.4%) Chico's FAS Limited Brands Total Common Stocks (Cost $82,323) 95,753 Short-Term Investments (4.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $4,310) Total Investments## (100.0%) (Cost $86,633) Cash, receivables and other assets, less liabilities (0.0%) 6 Total Net Assets (100.0%) $100,069 See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsSelect Equities Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (96.7%) Aerospace & Defense (5.2%) Boeing Co. Honeywell International 3,355 Air Freight & Logistics (6.4%) United Parcel ServiceClass B Beverages (4.2%) Coca-Cola Enterprises Capital Markets (9.2%) BlackRock, Inc. Goldman Sachs Group Chemicals (6.6%) Ecolab Inc. Monsanto Co. Electric Utilities (4.3%) NextEra Energy Energy Equipment & Services (3.2%) Schlumberger Ltd. Household Products (5.1%) Procter & Gamble Industrial Gases (4.2%) Praxair, Inc. Internet Software & Services (3.6%) eBay Inc. * IT Services (9.2%) IBM Visa Inc. Machinery (6.5%) Caterpillar Inc. Cummins Inc. Media (2.0%) Discovery Communications Class C * Metals & Mining (4.3%) BHP Billiton Oil, Gas & Consumable Fuels (10.0%) Occidental Petroleum Range Resources Suncor Energy Road & Rail (4.1%) Norfolk Southern Tobacco (3.4%) Philip Morris International Wireless Telecommunication Services (5.2%) American Tower Class A * Total Common Stocks (Cost $57,868) Short-Term Investments (2.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,892) Total Investments## (99.6%) (Cost $59,760) Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsSmall Cap Growth Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (100.0%) Aerospace & Defense (5.6%) BE Aerospace * Global Defense Technology & Systems * HEICO Corp. Air Freight & Logistics (1.4%) Hub Group Class A * Biotechnology (1.8%) Alexion Pharmaceuticals * Business Services - IT Business Services (1.4%) Syntel, Inc. Capital Markets (0.9%) HFF Inc. Class A * Chemicals (4.6%) Ferro Corporation * Sensient Technologies Solutia Inc. * Commercial Services & Supplies (1.0%) Team, Inc. * Communications Equipment (3.9%) Aruba Networks * NETGEAR, Inc. * Riverbed Technology * Consumer Finance (1.2%) Green Dot Class A * Diversified Consumer Services (1.0%) Steiner Leisure * Diversified Financial Services (1.1%) Portfolio Recovery Associates * Electrical Equipment (2.6%) GrafTech International * Polypore International * Electronic Equipment, Instruments & Components (2.8%) DTS, Inc. * Newport Corp. * Energy Equipment & Services (1.0%) Superior Energy Services * Food & Staples Retailing (1.4%) Fresh Market * Food Products (2.4%) Diamond Foods TreeHouse Foods * Health Care Equipment & Supplies (6.8%) Cyberonics Inc. * Neogen Corporation * Sirona Dental Systems * Volcano Corp. * Zoll Medical * Health Care Providers & Services (4.3%) Air Methods * HMS Holdings * IPC The Hospitalist * Health Care Technology (1.3%) SXC Health Solutions * Hotels, Restaurants & Leisure (6.4%) 7 Days Group Holdings ADR * Gaylord Entertainment * Home Inns & Hotels Management ADR * Orient-Express HotelsClass A * Texas Roadhouse * Internet & Catalog Retail (0.7%) Makemytrip Ltd. * Internet Software & Services (6.8%) IAC/ InterActiveCorp * LivePerson, Inc. * LogMeIn, Inc. * OpenTable, Inc. * Rackspace Hosting * IT Services (1.3%) Camelot Information Systems ADR * Machinery (2.3%) Actuant Corp. Class A Nordson Corp. Metals & Mining (1.9%) Globe Specialty Metals Worthington Industries Oil, Gas & Consumable Fuels (6.5%) Brigham Exploration * Clayton Williams Energy * Concho Resources * Rosetta Resources * Pharmaceuticals (2.5%) Medicis Pharmaceutical Class A Salix Pharmaceuticals * Professional Services (1.3%) Corporate Executive Board Semiconductors & Semiconductor Equipment (2.3%) Cavium Networks * Hittite Microwave * Software (9.1%) Fortinet Inc. * SS&C Technologies Holdings * TIBCO Software * Ultimate Software Group * VanceInfo Technologies ADR * Specialty Retail (6.3%) hhgregg, Inc. * Hibbett Sports * PEP Boys-Manny, Moe & Jack Tractor Supply Vitamin Shoppe * Textiles, Apparel & Luxury Goods (3.7%) Deckers Outdoor * Steven Madden * Warnaco Group * Trading Companies & Distributors (2.4%) MSC Industrial DirectClass A Watsco, Inc. Total Common Stocks (Cost $171,776) Short-Term Investments (0.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $0) 1 0 Total Investments## (100.0%) (Cost $171,776) Liabilities, less cash, receivables and other assets [(0.0%)] Total Net Assets (100.0%) See Notes to Schedule of Investments NOVEMBER 30, 2010 Schedule of InvestmentsSocially Responsive Fund (UNAUDITED) Number of Shares Value† ($000's) Common Stocks (95.7%) Capital Markets (9.3%) Bank of New York Mellon BlackRock, Inc. Charles Schwab Commercial Services & Supplies (2.1%) Herman Miller Electronic Equipment, Instruments & Components (5.8%) Anixter International National Instruments Food & Staples Retailing (2.1%) Costco Wholesale Food Products (5.0%) J.M. Smucker McCormick & Company Health Care Equipment & Supplies (8.2%) Becton, Dickinson & Co. Covidien PLC Hospira, Inc. * Household Products (2.9%) Procter & Gamble Industrial Conglomerates (3.2%) 3M Co. Industrial Gases (2.4%) Praxair, Inc. Insurance (5.0%) Markel Corp. * Progressive Corp. Internet Software & Services (3.9%) Yahoo! Inc. * IT Services (3.0%) MasterCard, Inc. Class A Machinery (4.5%) Danaher Corp. Media (5.3%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Oil, Gas & Consumable Fuels (11.7%) BG Group PLC Cimarex Energy Newfield Exploration * Noble Energy Pharmaceuticals (4.5%) Novo Nordisk A/S Class B Roche Holding AG Professional Services (1.3%) ICF International * Road & Rail (1.8%) Canadian National Railway Semiconductors & Semiconductor Equipment (7.8%) Altera Corp. Texas Instruments Software (2.7%) Intuit Inc. * Specialty Chemicals (1.0%) Novozymes A/S Class B Trading Companies & Distributors (2.2%) W.W. Grainger Total Common Stocks (Cost $1,071,332) Short-Term Investments (4.5%) State Street Institutional Government Money Market
